DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 (claims 1-18 and 30-31) and Species A1 (Fig. 1B) and B5 (Fig. 1I) in the reply filed on 9/22/2022 is acknowledged.  It is emphasized that the traversal is only related to the restriction between groups 1 and 2 (not the species/embodiments). The traversal is on the ground(s) that the amendments to both claims 1 and 19 negate the position stated in the restriction that the device can be used in a materially different method.  This is not found persuasive because as pointed out in the restriction and remains true even after applicant’s amendments, the device does not require an endoscope or laser therapy, while the method does.  For clarity, the endoscope and laser therapy recited in the preamble of the device is merely intended use.  For example, everything after “to” in the preamble is considered a mere statement of purpose or use  (“a laser therapy system to permit delivering laser energy via an endoscope from different lateral positions without requiring lateral repositioning of the endoscope”. MPEP 2111.02 makes it clear that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Since an endoscope is not positively recited in the body of the claim and it’s only mention is within an intended use clause of the preamble, it is not considered a limitation.  Therefore, all that is required by the device is an optical fiber and actuator that is capable of lateral movement if it happens to be located within a hypothetical endoscope.  Furthermore, even if an endoscope is positively recited, this is interpreted as any tubular structure which can be inserted within the body. However, with regards to a method claim, this interpretation is considerably different, as positioning the fiber within an endoscope and laser therapy within a body of a patient is actively required.  Furthermore, there is a considerable difference in interpretation between the “target” as recited in the device claims as compared to the “target region” recited in the method.  It is noted that the material/article acted upon does not limit apparatus claims (MPEP 2115).  On the other hand, a target region of an endoscopic laser therapy method must be within a human body.  Generally speaking, a device configured/intended to be used in a specific manner/application does not preclude it from being used in a completely different method. Therefore, the examiner maintains the position that the device can be used in a materially different method, specifically any method that requires moving an optical fiber laterally with an actuator, and is not limited to movement within an endoscope nor is it limited to treatment/surgery/therapy, as the device could be used in a purely industrial application.  For example, the claimed device could just as easily be used as a scope in imaging a drain/pipe and by no means has to be used for an endoscopic laser therapy or any sort of laser treatment/surgery application, for that matter.  This difference in interpretation requires different search strategies, as explained in the restriction. 
The requirement is still deemed proper and is therefore made FINAL.
Therefore, claims 19-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Furthermore, applicant is reminded of the rejoinder policy.
Furthermore, regarding claim 2, the claimed bend is only recited in relation to non-elected Fig. 1D (not shown/described in the elected Fig. 1I).  Regarding claim 7, the claimed two different actuators are only recited in relation to non-elected Fig. 1G (not shown/described in the elected Fig. 1I).  Therefore claims 2 and 7 are also withdrawn by the examiner as being drawn to a non-elected species.  Therefore, claims 1, 3-6, 8-18, 30 and 31 are pending examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for issuing or receiving a control signal…” in claim 30.  The recited “at least one actuator” is considered sufficient structure to take this out of 112, 6th interpretation. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. 

Claim Objections
Claims 2, 7 and 19-29 objected to because of the following informalities:  Their status identifiers are incorrect, and should be listed as “withdrawn”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-18, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 1 and 30] It is unclear if the preambles recited in these claims, specifically “a laser therapy system to permit delivering laser energy via an endoscope from different lateral positions without requiring lateral repositioning of the endoscope” or “a laser therapy system for laser therapy via an endoscope to permit at least laterally re-orienting a laser beam toward a target without requiring moving the endoscope” recites limiting structure or is merely intended purpose/use.  Specifically, it is unclear how much weight (if any) to give the endoscope recited in the preamble. This becomes especially confusing when the claims go on to recite “the longitudinal passage” of the endoscope.  For examination purposes, everything after “to” or “for” in the preamble is considered intended purpose/use and is therefore “not considered a limitation and is of no significance to claim construction” (MPEP 2111.02).  Therefore, as long as the optical fiber is capable of being inserted into an endoscope and capable of moving within an endoscope or any tube/lumen/passage (as claimed) then the claim language is met, i.e. the prior art does not have to explicitly teach an endoscope or the specific movement of the fiber within an endoscope in order to read on the claims.  Applicant’s arguments seem to imply that an endoscope is required by the current claim language, the examiner disagrees. 
[Claims 1, 11, 14 and 16] The recitation of a fiber that is adjustably at least laterally positioned/displaced within “and with respect to” the longitudinal passage.  It is unclear if/how the limitation “and with respect to” the longitudinal passage further limits the previously recited structural configuration.  Specifically, the claims already require that the lateral position of the optical fiber be adjustable WITHIN the longitudinal passage, so doesn’t that already cover/encompass with respect to the longitudinal passage?  If the optical fiber already moves within the longitudinal passage, doesn't it inherently/automatically move with respect to the passage? It’s seemingly impossible to move within something and not move with respect to it.
[Claim 3] It’s unclear if/how this limitation further limits the structure of the previously recited device, as no additional structural elements are required nor is the claimed function specifically tied to any of the previously recited structural elements.  Seemingly an optical fiber is capable of being rotated. 
[Claim 6] It’s unclear if/how this limitation further limits the structure of the previously recited device, as no additional structural elements are required nor is the claimed function specifically tied to any of the previously recited structural elements.  Seemingly any optical fiber is capable of being longitudinally translated, i.e. slid, along a longitudinal passage. 
[Claims 8-10] These claims attempt to further limit the functionality/structure of the “the control circuitry” which is confusing because control circuitry is not positively recited/required.   Specifically, the antecedent basis for this control circuitry comes from claim 5 which states “the at least one actuator is configured to actuate lateral displacement of the distal portion of the laser fiber in a specified pattern according to a control signal provided by controller circuitry”.  Claim 5 makes it clear that an actuator must only be configured/capable of receiving a control signal from control circuitry, no actual controller circuitry is required, i.e. the scope of this claim does not encompass controller circuitry only an actuator that is capable of communicating with controller circuitry.  While there is nothing intrinsically wrong with the functional recitation in claim 5, it becomes confusing when these dependent claims attempt to further limit an element (controller circuitry) that is not required.  Therefore, it’s unclear if controller circuitry is required or not, or merely the ability for an actuator to communicate with specific controller circuitry.  For examination purposes, controller circuitry is not required as this merely relates to the functional capability of the actuator, i.e. the ability to communicate with a controller circuitry. 
[Claims 4, 12 and 31] The limitation “wherein the laser fiber is coupled to a laser source controlled by controller circuitry” is indefinite, as the metes and bounds of this claim are unclear.  While seemingly a laser source is positively recited/required, it’s unclear if “controlled by controller circuitry” positively requires controller circuitry or merely the intended use/ability of the laser source to be controlled by controller circuitry.  It is noted that “controlled by controller circuitry” is a method step which is not preceded by any sort of language that denotes this as a functional limitation.  For examination purposes, a controller circuitry is not required.  If applicant intends for a controller circuitry to be required, the best and clearest way to do that is to recite “The system of claim 1, further comprising a laser source and a controller circuitry” and then recite any additional structural configurations or functional limitations of these now positively recited/required elements. 
[Claims 14-15] It’s unclear if/how this limitation further limits the structure of the previously recited device, as no additional structural elements are required nor is the claimed function specifically tied to any of the previously recited structural elements.  Seemingly any optical fiber is capable of being actuated in the claimed manner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-18, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2001/0055462 to Seibel (included on the IDS submitted 3/31/21).
[Claims 1 and 11] A laser therapy system (best seen in Figs. 3A-3D, 5D-5F and Fig. 12) to permit delivering laser energy via an endoscope from different lateral positions without requiring lateral repositioning of the endoscope (intended use; Abstract; endoscope 540, Fig. 12.  It is noted that “endoscopy” is mentioned 37 times in Seibel), the laser therapy system comprising: 
a laser fiber (optical fiber 94/208/226/546 that is capable/configured to transmit a laser beam via connection/coupling to a laser source, as shown in Fig. 7C; Par 0108; it is noted that a laser source is not required, therefore any optical fiber can be considered a laser fiber as it is capable of transmitting laser light), including a distal portion (distal tip of fiber, e.g. 210 or 228) that is configured to be inserted into a patient (“enable the optical fiber to be inserted into a patient's body” Par 0112) via a longitudinal passage of the endoscope (intended use; any of the disclosed optical fibers are configured to extend through a longitudinal passage of an endoscope.  Fig. 12 explicitly shows fiber 546 extending through a longitudinal passage of an endoscope 540); and 
at least one actuator (“piezoelectric or other electromechanical actuator” Abstract; e.g. 95, Figs. 3A-3B or 110, Fig. 3C or 122, Fig. 3D or 156, Figs. 4A-4B or 206, Fig. 5D or 224, Fig. 5F, etc.) configured to controllably actuate the distal portion of the laser fiber to be adjustably at least laterally positioned (e.g. bending directions 96 and 98, Figs. 3A-3B; “A "zigzag" or rectilinear scanning optical fiber” Par 0077) within and with respect to the longitudinal passage (the examiner contends that all of the disclosed embodiments are capable of this intended use; Fig. 12 explicitly shows optical fiber 546 including actuator 544 that adjusts the lateral position of the fiber within a passage of an endoscope.  Similarly, Fig. 5F shows an optical fiber 226 and actuator 224 within a cylindrical housing 222. ) at a selected position of a plurality of available laterally displaced positions within the longitudinal passage of the endoscope (by definition there are only a certain amount of available laterally displaced positions within a lumen of a tube, i.e. the diameter of the tube inherently restricts/limits how many available positions the fiber can be moved to; once the distal end of the fiber contacts the tube it cannot be moved any further, establishing a predetermined plurality of available laterally displaced positions based on the diameter of the tube. The actuators are configured to laterally move the fiber to any of these available positions within the endoscope, i.e. selected position; Par 0077.  Furthermore, this appears to be the exact same actuator as disclosed by applicant in Pars 0026 and 0030 of applicant’s specification; therefore the examiner contends that the same actuator is configured/capable of providing the same function.) 
 [Claim 3] Fig. 5D shows/details an embodiment where the optical fiber is rotatable (Par 0090).  Furthermore, it is emphasized that no additional structure is recited here that explicitly ties the ability to rotate to a specific structure configured to provide the rotation; any fiber is capable of being rotated. 
[Claims 4 and 12] It is noted that “configured to be coupled to a laser source controlled by controller circuitry” requires neither a laser source nor the controller circuitry, merely the ability/configuration of a laser fiber to be able to be coupled to a laser source which is controlled by controller circuitry.  Therefore, all of this claim language is directed to intended use, as any optical fiber is configured to be coupled to such a laser source.  However, to advance prosecution, Seibel explicitly teaches laser sources (476, 478, 480 and 482, Fig. 9A; Par 0151) coupled to the optical fiber (488).  Seibel also discloses selectively and independently controlling the intensity, i.e. energy, of each of the light sources (Pars 0106-108; Figs. 7A-7C). Furthermore, it’s clear that the light sources deliver pulsed laser beams (Par 0151).  Therefore, the examiner contends that Seibel teaches all of the necessary structure to perform the intended use claimed. 
[Claim 5] Again it is noted that controller circuitry is not required, merely an actuator that is configured/capable of operating according to a control signal provided by a hypothetical controller circuitry.  Seibel makes it clear that the actuator(s) and scan pattern provided by the actuator are controlled via controller circuitry (“The signals provided by the control electronics enable amplitude and displacement control of the optical fiber when the actuator that causes it to scan is controlled by both electrical hardware and software” Par 0151; see also Pars 0073-74, Fig. 2, Pars 0110-111, Fig. 8, and Par 0148, Fig. 9A)
[Claim 6] Seibel teaches “tube piezoelectric actuator 95 through which the optical fiber extend” (Par 0077, Figs. 3A-3B) and by definition a tube includes a lumen/passage for the optical fiber to be inserted/slid (at the very least manually) into, within and through the tube.  The examiner considers this to be a fiber that is actuatable to be longitudinally translatable with respect to the at least one actuator. 
[Claims 8-10] It is emphasized that the claimed control circuitry is not actually required/positively recited (see 112, 2nd), so all of these limitations are intended use which Seibel is capable of providing.  However, to advance prosecution, Seibel explicitly teaches using imaging/spectroscopic data, including the distance between the distal end of the fiber and the target, as feedback to the scanners (Pars 0100, 0111 and 0151-155; see also claim 62).  
[Claim 13] Seibel explicitly teaches a zig-zag (Par 0077; Figs. 3A-3B) and spiral pattern (Par 0089; Fig. 5D). 
[Claims 14-15] Clearly, the lateral position of the distal end of the optical fiber is adjustable with respect to the central longitudinal axis of the tube (See Figs. 5F and 12).  Similarly, the lateral position of the distal end of the fiber is adjustable with respect to the central longitudinal axis of the fiber, i.e. bending only the distal end of the fiber while the rest of the fiber remains stationary (Figs. 3D and 5B-F).
[Claim 16] As seen clearly in Figs. 5F and 12, the distal end of the laser fiber is capable of moving while the tube/endoscope remains stationary.  Furthermore, since an endoscope is not positively recited/required, the examiner contends any of the fiber scanners and actuators disclosed by Seibel are capable of providing this function, if/when included within/inside an endoscope. 
[Claims 17-18] As seen clearly in Fig. 3B, the actuator (95) is located at the distal portion of fiber (94). Seibel also discloses an alternative to this configuration, that includes external actuators (Par 0084); The examiner considers these external actuators to be located at the proximal portion of the laser fiber. 
[Claim 30] A laser therapy system (best seen in Figs. 3A-3D, 5D-5F and Fig. 12) for laser therapy (Abstract/Title) via an endoscope to permit at least laterally re-orienting a laser beam toward a target without requiring moving the endoscope (intended use; Abstract; endoscope 540, Fig. 12.  It is noted that “endoscopy” is mentioned 37 times in Seibel), the system comprising: 
a laser fiber (optical fiber 94/208/226/546 that is capable/configured to transmit a laser beam via connection/coupling to a laser source, as shown in Fig. 7C; Par 0108; it is noted that a laser source is not required, therefore any optical fiber can be considered a laser fiber as it is capable of transmitting laser light) configured to extend through a longitudinal passage of the endoscope (intended use; any of the disclosed optical fibers  are configured to extend through a longitudinal passage of an endoscope.  Fig. 12 explicitly shows fiber 546 extending through a longitudinal passage of an endoscope 540. Similarly, Fig. 5F shows an optical fiber 226 and actuator 224 within a cylindrical housing 222.); and 
means for issuing or receiving a control signal to actuate, via at least one actuator (“piezoelectric or other electromechanical actuator” Abstract; e.g. 95, Figs. 3A-3B or 110, Fig. 3C or 122, Fig. 3D or 156, Figs. 4A-4B or 206, Fig. 5D or 224, Fig. 5F, etc.), at least lateral positioning of a distal portion of the laser fiber (e.g. bending directions 96 and 98, Figs. 3A-3B; “A "zigzag" or rectilinear scanning optical fiber” Par 0077) at a selected position of a plurality of available laterally displaced positions within the longitudinal passage of the endoscope (by definition there are only a certain amount of available laterally displaced positions within a lumen of a tube, i.e. the diameter of the tube inherently restricts/limits how many available positions the fiber can be moved to; once the distal end of the fiber contacts the tube it cannot be moved any further, establishing a predetermined plurality of available laterally displaced positions based on the diameter of the tube. The actuators are configured to laterally move the fiber to any of these available positions within the endoscope, i.e. selected position; Par 0077.  Furthermore, this appears to be the exact same actuator as disclosed by applicant in Pars 0026 and 0030 of applicant’s specification; therefore the examiner contends that the same actuator is configured/capable of providing the same function)
[Claim 31] See explanation for claims 4 and 12, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The concept of scanning on optical fiber within a tube/cannula/endoscope/catheter (without moving a tube/cannula/endoscope/catheter) is seemingly well-known and pervasive throughout the art:
US 9,561,078 to Siebel (Fig. 1A)
US 2015/0272679 to Wang (Fig. 4; Par 0034) 
US 2015/0173622 to Parto (Fig. 1)    
US 2014/00221826 to Joos (Fig. 4)                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792